DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Applicant’s arguments in the remarks filed on 01/13/2021 with respect to claims 1-17 have been considered, but are moot in view of the new ground(s) of rejection. 
Claims 1-17 are pending in this application, of which claims 1, 8 and 15 are independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 4, 9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the repeaters" in line 6th of the claim.  However, there is insufficient antecedent basis for this limitation in the above claim or claims. Appropriate correction is required.
Claim 4 similarly recites the limitation “the repeaters" in line 6th, 8th and 10th of the claim.  However, there is insufficient antecedent basis for this limitation in the above claim or claims. Appropriate correction is required.
Claim 9 similarly recites the limitation “the repeaters" in line 7th and 8th of the claim.  However, there is insufficient antecedent basis for this limitation in the above claim or claims. Appropriate correction is required.
Claim 11 similarly recites the limitation “the repeaters" in line 6th, 7th and 11th of the claim.  However, there is insufficient antecedent basis for this limitation in the above claim or claims. Appropriate correction is required.
Claim 14 similarly recites the limitation “the repeaters" in line 3th and 4th of the claim.  However, there is insufficient antecedent basis for this limitation in the above claim or claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US Pub. 20070121831, hereinafter “Kim”) in view of obviousness.
1, 8 and 15, Kim discloses a call processing device, wherein the call processing device is a repeater of a trunking communication system {Kim: Figs. 3-4: [0031]-[0035]; [0037]-[0041]: first signal comparator and switch as first repeater}, wherein the call processing device comprises:
a sending unit, configured to send a first call establishment request to a repeater of other sites according to a call request initiated by a first terminal within a site to establish a call, the call request of the first terminal being a call request initiated to a second terminal within the other sites {Kim: Figs. 3-4: [0031]-[0035]; [0037]-[0041]: first terminal (302/403) sends call attempt (314/414) to first switch (304/404) and signal comparator (306/406) which sends call connection request (320/420) to second terminal (312/412) via the second signal comparator (308/408) and switch (310/410)}, and the first call establishment request comprising an identification of the second terminal {Kim: Figs. 3-4: [0031]; [0037]: call connection request including phone number identifier of the second terminal};
a receiving unit, configured to receive a call establishment response sent by the repeater of the other sites in response to the first call establishment request, and receive a second call establishment request sent by the repeater of the other sites, the second call establishment request being sent by the repeater of the other sites according to a call request initiated by the second terminal to the first terminal {Kim: Figs. 3-4: [0031]-[0035]; [0037]-[0041]: first switch (304/404) and signal comparator (306/406) receiving a call connection attempt (318/420) from second terminal (312/412) via the second signal comparator (308/408) and switch (310/410)}, and the second call establishment request comprising an identification of the first terminal {Kim: Figs. 3-4: [0031]; [0037]: call connection request including phone number identifier of the first terminal}; and
a judging unit, configured to judge whether the receiving unit receives the second call establishment request sent by the repeater of the other sites before the call establishment response sent by the repeater of the other sites is received {Kim: Figs. 3-4: [0033]-[0034]; [0039]-[0040]: first and second comparator detecting the simultaneous call attempt/request from first terminal and second terminal},
wherein the sending unit being also configured to, when the judgment result of the judging unit is yes, send a call collision notification to the first terminal to notify the first terminal to delay the call {Kim: Figs. 3-4: the first and second switch and signal comparator determine the simultaneous call collision and send a call rejection or call hold to delay the call of the second terminal}.
Although, Kim (Figs. 3-4: S332, S428, [0034]; [0040]) discloses the second switch (310/410) transmitting a connection hold to the second terminal to hold or delay the call request from second terminal to first terminal; The difference between the Kim’s reference and the claimed invention, however, is just an intended use and can arbitrarily select depending on the priority or timing of the call request initiated by one of the first and second terminal. As a result, it would have been obvious to one having ordinary skill in the art, having the Kim and the claimed inventions before him before the effective filing date of the claimed invention to modify Kim collision message sent to match the claimed invention of the current application, as with the first switch repeater to transmit the collision notification to the first terminal, the determination of the call collusion can therefore be expanded to improve the reliability for the method of establishing a call connection during the two parties making simultaneous calls at the same time {Kim: [0009]}.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. §103(a) as being unpatentable over “Kim” in view of Rodmell et al. (US Pub. 2010/0142434, hereinafter “Rodmell”).
Regarding Claims 2 and 9, Kim discloses the call processing device and method according to claim 1/8, wherein the number of the other sites is more than one, and the second terminal is located within one of the other sites {Kim: Figs. 1-2: [0006]-[0007]; [0026]-[0029] switches (212, 214, 216 and 218) function as repeater for relaying calls between the mobile terminals},
However, Kim fail to disclose wherein the device further comprises: an individual call determining unit, configured to, when the call request of the first terminal is an individual call request, and the receiving unit does not receive the second call establishment request sent by one of the repeaters of the other sites before the receiving unit receives the call establishment responses sent by all the repeaters of the other sites in response to the first call establishment request, determine an individual call participating site according to an individual call confirmation message received by the receiving unit; wherein the sending unit is also configured to send call data of the first terminal to a repeater of the 
Rodmell discloses wherein the device further comprises: an individual call determining unit, configured to, when the call request of the first terminal is an individual call request {Rodmell: Figs. 2-3: [0023]-[0025]; [0030]-[0032]: direct mode call request is a personal call request}, and the receiving unit does not receive the second call establishment request sent by one of the repeaters of the other sites before the receiving unit receives the call establishment responses sent by all the repeaters of the other sites in response to the first call establishment request, determine an individual call participating site according to an individual call confirmation message received by the receiving unit {Rodmell: Figs. 2-3: [0023]-[0025]; [0030]-[0032]: in direct mode call, the gateway/repeater only send U-SETUP message to terminal in direct mode}; wherein the sending unit is also configured to send call data of the first terminal to a repeater of the individual call participating site determined, so as to establish an individual call for the first terminal {Rodmell: Figs. 2-3: [0023]-[0025]; [0030]-[0032]: terminal devices 2&3 sending voice and data to terminals 5&6 via SwMI of V+D network 4}.
Sharing the same field of endeavor in providing call request provisioning for multi-sites communication; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Rodmell and Kim before him before the effective filing date of the claimed invention to add individual call request handling as taught by Rodmell to Kim, as with the individual call request Kim network nodes can therefore control the group call request as well as individual call request to further provide expansion of the network operation while improving the fault-tolerance and facilitating the planning of the operation of the telecommunications network {Paltemaa: [0010]}.
Regarding Claims 3 and 10, Kim and Rodmell disclose the call processing device and method according to claim 2/9, wherein the individual call participating site determined by the individual call determining unit is the site that feeds back the individual call confirmation message to the repeater {Rodmell: Figs. 2-3: [0023]-[0025]; [0030]-[0032]: The SwMI sends feedback response to DM-GATE with D-CONNECT}.
Claims 4-5, 7, 11-12 and 14 are rejected under 35 U.S.C. §103(a) as being unpatentable over “Kim” in view of Paltemaa (US Pub. 2004/0151138, hereinafter “Paltemaa”).
Regarding Claims 4 and 11, Kim discloses the call processing device and method according to claim 1/8, wherein the number of the other sites is more than one, the second terminal is located within one of the other sites {Kim: Figs. 1-2: [0006]-[0007]; [0026]-[0029] switches (212, 214, 216 and 218) function as repeater for relaying calls between the mobile terminals}, and 
However, Kim fail to disclose the device further comprises: a group call determining unit, configured to, when the call request of the first terminal is a group call request, and the receiving unit does not receive the second call establishment request sent by one of the repeaters of the other sites before the 
Paltemaa discloses the device further comprises: a group call determining unit, configured to, when the call request of the first terminal is a group call request, and the receiving unit does not receive the second call establishment request sent by one of the repeaters of the other sites before the receiving unit receives the call establishment responses sent by all the repeaters of the other sites in response to the first call establishment request are received, determine group call participating sites according to the call establishment responses returned by each repeater of the other sites {Paltemaa: Figs. 6-7: [0048]-[0053]: DXT_C determining the response acknowledgements from other DXT_A and DXT_B and based on response timing period and priority of the group call request, selecting one speech call request to communicate with the second terminal in a group call}, wherein the sending unit is also configured to send call data of the first terminal to the repeaters of the group call participating sites determined by the group call determining unit, so as to establish a group call for the first terminal {Paltemaa: Fig. 7: [0051]-[0053]: DXT_C sends in Steps 2) and 3) the call request data to DXT_A and DXT_B to determine the group call establishment}.
Similarly to Kim, Paltemaa shares the same field of endeavor in disclosing simultaneous call management from multiple mobile terminals transmitted to a network devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Paltemaa and Kim before him before the effective filing date of the claimed invention to add group call processing to mobile terminal and the repeater as taught by Paltemaa to Kim, as with the group call processing, Kim repeater nodes can therefore easily identify the source and destination of the group call request to provide to further provide expansion of the network operation while improving the fault-tolerance and facilitating the planning of the operation of the telecommunications network {Paltemaa: [0010]}.
Regarding Claims 5 and 12, Kim and Paltemaa disclose the call processing device and method according to claim 4/11, wherein each site is configured with an intra-site group call list, and each intra-site group call list comprises an identification of a call group supported by the corresponding site, wherein the group call participating sites determined by the group call determining unit are the sites where the intra-site group call list comprises the identification of the call group requested by the first terminal {Paltemaa: [0039]: competing request in each switching center is transferred to other switching centers for consideration and determination of a selected call request}.
7 and 14, Kim and Paltemaa disclose the call processing device and method according to claim 1/8, wherein: the sending unit is also configured to, before sending the call collision notification to the first terminal, send a call collision report to the repeaters of the other sites to inform the repeaters of the other sites of a call collision and a coping strategy of the repeater to the call collision {Paltemaa: [0052]-[0054]: DXT_C determining call collision and based on request priority, acknowledging the speech queue arrangement to other sites DXT_A and DXT_B}.
Claims 6, 13 and 16-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kim in view of Paltemaa and further in view of Zhang et al. (US Pub. 20120021751, hereinafter “Zhang”)
Regarding Claims 6, 13 and 16-17, Kim and Paltemaa disclose the call processing device and method according to claim 4/11; 
However, wherein: the receiving unit is also configured to receive a callback establishment request sent by a repeater of one site among the group call participating sites, the judging unit is also configured to judge whether a callback is being performed by the call processing device with a repeater of another site among the group call participating sites; and the sending unit is also configured to, when the judgment result of the judging unit is yes, send a callback reject response to the repeater of one site among the group call participating sites.
Zhang discloses wherein: the receiving unit is also configured to receive a callback establishment request sent by a repeater of one site among the group {Zhang: Figs. 2-3: [0024]-[0025]; [0032]-[0035]: call handler determines a call back establishment request from target BS}, the judging unit is also configured to judge whether a callback is being performed by the call processing device with a repeater of another site among the group call participating sites {Zhang: Figs. 2-3: [0024]-[0025]; [0032]-[0035]: call handler looks at call request timestamp to determine call  request conflict between two sites}; and the sending unit is also configured to, when the judgment result of the judging unit is yes, send a callback reject response to the repeater of one site among the group call participating sites {Zhang: Figs. 2-3: [0026]-[0027]; [0036]-[0037]: if the second call request is in conflict with the first call request, the call handler resolves by cancelling, clearing or rejecting the conflict call from the second site}.
Similarly to Kim, Zhang shares the same field of endeavor in providing call arbitration between two communication networks; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Zhang and Kim before him before the effective filing date of the claimed invention to add call handler processing capability as taught by Zhang to Kim repeater and or the switch server, as with the call processing handler, Kim call processing switching center can therefore determines the call collision to resolve the conflict call to improve the call success rates and system efficiency by eliminating waste in using the network resources {Zhang: [0002]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US Pub. 2008/0279358) teaches a method of controlling call connection in a communication system.
Chitnis et al. (US Pat. 8582745) teaches a method of simultaneous mutual call handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

 February 19, 2021